UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 09-4015


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

CHESTER EUGENE DOWNING,

               Defendant - Appellant.



                            No. 09-5023


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

CHESTER EUGENE DOWNING,

               Defendant - Appellant.



                            No. 10-4113


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
CHESTER EUGENE DOWNING,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington and Elizabeth City.
James C. Fox, Senior District Judge. (2:08-cr-00016-F-2)


Submitted:   April 20, 2011               Decided:   May 24, 2011


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            A   federal    grand    jury     charged   that    Chester     Eugene

Downing, “having been previously convicted of a crime punishable

by imprisonment for a term exceeding one year, did knowingly

possess, in and affecting commerce, firearms,” in violation of

18 U.S.C. § 922(g)(1) (2006).                A jury subsequently convicted

Downing    of   this   offense.     On     appeal,   Downing       challenges   the

district    court’s     denial      of   his    motions       to     dismiss    the

indictment, contending that the failure to identify the types or

numbers of firearms involved inhibited his defense by failing to

accord    him   with   sufficient    notice     of   the   charge. *     He     also

contends that the indictment omitted an element of the offense

because, although it alleged Downing possessed firearms “in and

affecting commerce,” it did not allege that the firearms had




     *
       Although Downing claims in passing that the indictment is
insufficient to protect against double jeopardy, both the
headings and the substance of his brief address only whether the
indictment fairly informed him of the charges against him.
Because he failed to develop this argument, we conclude that he
has waived appellate review of the double jeopardy issue.    See
Fed. R. App. P. 28(a)(9)(A); see also Eriline Co. S.A. v.
Johnson, 440 F.3d 648, 653 n.7 (4th Cir. 2006) (finding
conclusory single sentence in brief “insufficient to raise on
appeal merits-based challenge to the district court’s ruling”);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999) (“Failure to comply with the specific dictates of [Rule
28] with respect to a particular claim triggers abandonment of
that claim on appeal.”).



                                         3
been    shipped   in    interstate      commerce.             Finding      no    error,    we

affirm.

            “[A]n      indictment      must       contain     the    elements       of    the

offense charged, fairly inform a defendant of the charge, and

enable the defendant to plead double jeopardy as a defense in a

future    prosecution     for    the   same       offense.”          United      States    v.

Kingrea, 573 F.3d 186, 191 (4th Cir. 2009) (internal quotation

marks    omitted).        The    notice       requirement          “derives       from    the

defendant’s Sixth Amendment right to be informed of the nature

and cause of the accusation.”             United States v. Hooker, 841 F.2d
1225, 1230 (4th Cir. 1988).            “It is generally sufficient that an

indictment set forth the offense in the words of the statute

itself, as long as ‘those words of themselves fully, directly,

and expressly, without any uncertainty or ambiguity, set forth

all the elements necessary to constitute the offense intended to

be   punished.’”        United    States         v.   Hamling,      418 U.S. 87,    117

(1974)    (quoting     United    States          v.   Carll,       105 U.S. 611,    612

(1882)).    With these standards in mind, we have conducted a de

novo    review    of   the   record     on       appeal      and    conclude      that    the

indictment was sufficient.              See United States v. Hatcher, 560
F.3d 222, 224 (4th Cir. 2009) (stating standard of review).

            Downing      also    argues      that      the    indictment         failed    to

allege shipment in interstate commerce, contending that this is

an essential element of the offense.                   The indictment tracked the

                                             4
statutory    language     and   charged   possession   “in    and   affecting

commerce.”     See 18 U.S.C. § 922(g)(1).         We find this charging

language     sufficient    and    therefore   conclude       that   Downing’s

argument lacks merit.

            Accordingly, we affirm the district court’s judgment.

We deny as moot Downing’s motions for bail and deny his motion

to file a pro se supplemental brief.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      5